Case 9:19-bk-11573-MB   Doc 201 Filed 09/19/19 Entered 09/19/19 10:13:01   Desc
                         Main Document    Page 1 of 12
Case 9:19-bk-11573-MB   Doc 201 Filed 09/19/19 Entered 09/19/19 10:13:01   Desc
                         Main Document    Page 2 of 12
Case 9:19-bk-11573-MB   Doc 201 Filed 09/19/19 Entered 09/19/19 10:13:01   Desc
                         Main Document    Page 3 of 12
Case 9:19-bk-11573-MB   Doc 201 Filed 09/19/19 Entered 09/19/19 10:13:01   Desc
                         Main Document    Page 4 of 12
Case 9:19-bk-11573-MB   Doc 201 Filed 09/19/19 Entered 09/19/19 10:13:01   Desc
                         Main Document    Page 5 of 12
Case 9:19-bk-11573-MB   Doc 201 Filed 09/19/19 Entered 09/19/19 10:13:01   Desc
                         Main Document    Page 6 of 12
Case 9:19-bk-11573-MB   Doc 201 Filed 09/19/19 Entered 09/19/19 10:13:01   Desc
                         Main Document    Page 7 of 12
Case 9:19-bk-11573-MB   Doc 201 Filed 09/19/19 Entered 09/19/19 10:13:01   Desc
                         Main Document    Page 8 of 12
Case 9:19-bk-11573-MB   Doc 201 Filed 09/19/19 Entered 09/19/19 10:13:01   Desc
                         Main Document    Page 9 of 12
Case 9:19-bk-11573-MB   Doc 201 Filed 09/19/19 Entered 09/19/19 10:13:01   Desc
                         Main Document    Page 10 of 12
Case 9:19-bk-11573-MB   Doc 201 Filed 09/19/19 Entered 09/19/19 10:13:01   Desc
                         Main Document    Page 11 of 12
Case 9:19-bk-11573-MB   Doc 201 Filed 09/19/19 Entered 09/19/19 10:13:01   Desc
                         Main Document    Page 12 of 12
